Citation Nr: 1608085	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of both upper extremities.  

2.  Entitlement to an increased rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1971 to May 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in January 2013 for further development of the evidence.  This was accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Chronic peripheral vascular disease of both upper extremities has not been demonstrated at any time during the pendency of the appeal.  

2.  Throughout the appeal, the Veteran's peripheral vascular disease of the left lower extremity has been manifested by claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, diminished peripheral pulses, ischemic limb pain at rest, an ABI between 0.78 and 0.85 in the left ankle; without trophic changes.  


CONCLUSIONS OF LAW

1.  Chronic peripheral vascular disease of both upper extremities was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (Code) 7114 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  A July 2008 letter explained the evidence necessary to substantiate the claim of service connection, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  A February 2013 letter provided the Veteran with proper notification of the claim for increased rating.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the most recent examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Peripheral Vascular Disease of the Upper Extremities

The Veteran contends that service connection is warranted for peripheral vascular disease of both of his upper extremities.  He asserts that this disease was diagnosed at the same time as the peripheral vascular disease of the lower extremities for which service connection has been awarded.  

After review of the record, the Board finds that there has been no diagnosis of peripheral vascular disease of the upper extremities at any time during the pendency of the appeal.  In this regard, it is noted that STRs show no complaint or manifestation of upper extremity peripheral vascular disease.  Post-service medical evidence includes VA treatment records from 2003 to 2015.  These records include diagnoses of peripheral vascular disease, but do not include evidence of this disease in the upper extremities.  Imaging studies dated in 2004 specifically note iliac occlusion, but no occlusion of the upper extremities.  Neurologic evaluation in 2004 shows that the Veteran was diagnosed as having peripheral neuropathy of the upper extremities, but there is no evidence of peripheral vascular disease.  

An examination was conducted by VA in April 2008.  At that time, examination of the upper extremities showed no evidence of edema, stasis pigmentation, eczema or ulceration.  The examiner diagnosed peripheral vascular disease, commenting that the Veteran had a past medical history of severe atherosclerosis, which medical literature supported a correlation with peripheral vascular disease.  Therefore, the peripheral vascular disease was severely aggravated by atherosclerosis.  The examiner did not specify the precise extremities that were affected by peripheral vascular disease.  

An examination was conducted by VA in March 2013.  At that time, the diagnosis was peripheral vascular disease.  The examiner stated that the Veteran's ulnar and radial arterial pulses were normal, bilaterally.  Regarding the possibility of peripheral vascular disease of the upper extremities being related to service, the examiner opined that the claimed condition was less likely than not incurred in or caused by an in-service injury, event or illness.  The rationale was that the examiner could find no evidence of obstructive vascular disease in the upper extremities.  The same rationale was provided for the opinion rendered by the examiner that the claimed condition was less likely than not proximately due to or the result of a service-connected disability.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In the instant case, there is no medical indication in the record that the Veteran has manifested peripheral vascular disease of the upper extremities at any time during the appeal period.  While the Veteran has claimed to have this disability, it is noted that he has been diagnosed with peripheral neuropathy of the upper extremities, but that on specific examination to ascertain whether he had peripheral vascular disease of the upper extremities, it was not found.  As this disability has not been documented in the upper extremities, there is no basis for the establishment of service connection.   For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral vascular disease of the upper extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Peripheral Vascular Disease of the Left Lower Extremity

Service connection for peripheral vascular disease of the left lower extremity was awarded by rating action of the RO dated in April 2008.  At that time, a 20 percent initial rating was awarded under the provisions of Codes 7005-7114.  The Veteran appealed this initial rating.  While the rating was decreased to noncompensable by rating decision of October 2008, the 20 percent rating was restored by the Board in a January 2013 decision, and the issue of a rating in excess of 20 percent remains on appeal.  The 20 percent rating was awarded for arteriosclerosis obliterans (ASO) on the basis of Code 7114.  

Diseases of the heart and cardiovascular system are rated under 38 C.F.R. § 4.104; ASO is rated under the provisions of Diagnostic Code (DC) 7114.  In relevant part, the rating criteria of DC 7114 are as follows. 

A 20 percent rating is warranted for peripheral vascular disease when it is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A rating of 40 percent is assigned for claudication on walking between 25 and 100 yards on a level grade at two miles per hour; and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index (ABI) of 0.7 or less.  A rating of 60 percent is assigned for claudication on walking less than 25 yards on a level grade at two miles per hour; and, either persistent coldness of the extremity or ABI of 0.5 or less.  A rating of 100 percent is assigned for ischemic limb pain at rest; and, either deep ischemic ulcers or ABI of 0.4 or less.  38 C.F.R. § 4.114 , DC 7114.

 Note (1) to DC 7114 states the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.

 Note (2) to DC 7114 states that residuals of aortic and large arterial bypass surgery are evaluated as ASO. 

 Note (3) to DC 7114 states that these evaluations are for involvement of a single extremity. If more than one extremity is affected, each extremity is evaluated separately and combined under § 4.25, using the bilateral factor (§ 4.26) if applicable.

An examination was conducted by VA in April 2008.  At that time, examination of the lower extremities revealed no edema, stasis pigmentation, eczema, or ulceration.  The diagnosis was peripheral vascular disease.  The examiner noted that effects on the Veteran's daily activities included severe impact on chores, exercise, sports, and recreation; moderate impact on shopping and traveling; and no impact on feeding, bathing, dressing, toileting or grooming.  A May 2008 addendum included ankle brachial indices (ABI) testing.  These showed an index of 1.02 on the left, which was described as normal; and an index of 0.67 on the right.  The right leg also showed monophasic waveforms.  The impression was moderate ischemia of the right leg.  

An examination was conducted by VA in March 2013.  At that time, the diagnosis was peripheral vascular disease.  The Veteran exhibited claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour in both lower extremities.  There were also diminished peripheral pulses and ischemic limb pain at rest.   The examiner stated that there was functional impairment of an extremity such that effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner stated that there was a normal dorsalis pedis pulse and a diminished posterior tibial pulse in the left lower extremity.  ABI testing showed an index between 0.78 and 0.85 in the left ankle.  Waveforms were noted to be biphasic on the left, which was suggestive of an interval worsening.  The ABI index was indicated to be indicative of mild peripheral artery disease.  

For a rating in excess of the Veteran's current 20 percent rating, the Veteran would have to manifest symptoms of claudication on walking between 25 and 100 yards on a level grade at two miles per hour; and, trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  In this case, the Veteran is shown to manifest symptoms of claudication on walking between 25 and 100 yards on a level grade at two miles per hour, but has manifested neither trophic changes nor an ABI of 0.7 or less.  As such, he has not met the criteria for a rating in excess of the current 20 percent rating at any time during the pendency of the appeal.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for peripheral vascular disease of the left lower extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's left lower extremity peripheral vascular disease symptoms of an inability to walk between 25 and 100 yards on a level surface at two miles per hour without claudication, without demonstration of trophic changes or ABI of 0.7 or less directly corresponds to the schedular criteria for the 20 percent evaluation for ASO.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left lower extremity peripheral vascular disease, and no referral for an extraschedular rating is required.  


ORDER

Service connection for peripheral vascular disease of the upper extremities is denied.  

A rating in excess of 20 percent for peripheral vascular disease of the left lower extremity is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


